PER CURIAM.
The City of Sunny Isles Beach petitions this Court for a writ of certiorari quashing a per curiam reversal of the Eleventh Judicial Circuit Court, Appellate Division (“Circuit Court”). We grant the petition as an appellate court cannot grant certio-rari, thus quashing, an administrative decision, without providing reasons for so doing. Miami-Dade County v. Torbert, 39 So.3d 482 (Fla. 3d DCA 2010); State Dep’t of Highway Safety & Motor Vehicles v. Trauth, 937 So.2d 758 (Fla. 3d DCA 2006).
Accordingly, we grant the petition, quash the per curiam reversal issued below, and remand for the Circuit Court to issue a written opinion stating its reasons for granting certiorari.
Petition granted.